IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICH REALTY, INC., and                   §
CARSON M. GRAY                           §
                                         §      No. 241, 2014
      Plaintiffs Below-                  §
      Appellants,                        §      Court Below: Superior Court
                                         §      of the State of Delaware in and
v.                                       §      for New Castle County
                                         §
MEYERSON & O’NEILL,                      §
SHELSBY & LEONI, P.A.,                   §
JACK MEYERSON and                        §
GILBERT F. SHELSBY                       §      C.A. No. N13C06270
                                         §
      Defendants Below-                  §
      Appellees.                         §

                          Submitted: October 22, 2014
                           Decided: October 23, 2014

      Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                    ORDER
      On this 23rd day of October 2014, after careful consideration of the parties’

briefs, we find that the Superior Court’s judgment should be affirmed on the basis

of its well-reasoned Opinion, dated April 14, 2014.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Henry duPont Ridgely
                                             Justice